Territory of Michigan DISTRICT OF DETROIT SS
Be it remembered, that on the sixth day of May in the year of our Lord one thousand eight hundred and eight David Robinson of Detroit in District aforesaid and Hugh R. Martin of the same place and District aforesaid, came before the undersigned one of the Justices assigned to keep the peace, in the said District, and have acknowledged that they are indebted to the United States, that is to say the said David Robinson, in the sum of Five hundred dollars, of good and lawful money of said United States, and the said *261Hugh R. Martin in Two hundred &? fifty dollars, of like lawful money on their goods and Chattels, lands, and tenements severally to be levied, for the use of said United States, if default shall be made in the condition underwritten.
The condition of this recognisance is such, that if the above bounden David Robinson shall personally be and appear, in Court, at the next Supreme Court, to be held for the Territory aforesaid to answer unto all such matters, as shall be then and there objected against him by George Mc-Dougall, and James May Esquires Justices of the peace in the District aforesaid concerning an assault lately made on said George McDougall Esqr while in the lawfull execution of his duty, and other misdemeanors tending to the breach of the peace in the meantime to keep the peace towards all the good citizens of the United States—Then this recognisance to be void or otherwise, to be and remain in full force and virtue—
Taken and acknowledged the day] and year aforesaid, before me J David Robison Hugh R Martin
James May
J.P.D.D.